TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2019



                                     NO. 03-19-00370-CV


 Ellen P. Stewart, the Court-Appointed Attorney ad Litem for the Proposed Ward, A. C.,
                                       Appellant

                                                v.

                   The Estate of Andrea Crowson and CareFor, Appellees




          APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on April 30, 2019. Ellen P. Stewart, the

Court-Appointed Attorney ad Litem for the Proposed Ward, A. C. has filed a motion to dismiss

the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. No costs relating to

this appeal will be assessed.